Citation Nr: 1218131	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  09-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for an anal fissure and hemorrhoids.

3.  Entitlement to an initial disability rating greater than 10 percent prior to March 25, 2010 and a disability rating greater than 20 percent beginning March 25, 2010 for a right knee disorder.

4.  Entitlement to an initial compensable disability rating for right ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 through October 1985.  The Veteran also had several years of Reserve service through at least December 2001.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2006 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Specifically, in the December 2006 rating decision the RO denied service connection for a sinus disorder and anal fissure and hemorrhoids and in the January 2009 rating decision the RO granted service connection for a right knee disorder, assigning a 10 percent disability rating, and granted service connection for right ear hearing loss, assigning a noncompensable disability rating.  The Veteran disagreed with both decisions and perfected an appeal. 

Subsequently, in a May 2011 rating decision, the RO increased the Veteran's disability rating for the right knee from 10 percent to 20 percent disabling effective May 25, 2010, the date of a VA examination.  The Veteran has not indicated that he is satisfied with this rating. Thus, the claim for an increased rating for the right knee, both before and after May 25, 2010 is still before the Board. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

In January 2011 correspondence the Veteran raised the issues of entitlement to an increased rating for tinnitus as well as entitlement to service connection for left ear hearing loss, flat feet, and a left knee disorder.  These issues have not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a sinus disorder and anal fissure/hemorrhoids as well as entitlement to an increased rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Prior to and beginning May 25, 2010, the Veteran's right knee disorder has been manifested by subjective complaints of pain and objective findings of loss of motion with limitation of extension to 15 degrees and flexion to 80 degrees.  There is no evidence of ankylosis of the knee or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint and the preponderance of the medical evidence indicates that there is no instability.  


CONCLUSION OF LAW

The criteria for an initial disability rating of  20 percent, and no higher, for a right knee disorder for the full pendency of the claim, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that his service-connected right knee disorder more disabling than evaluated both prior to and beginning May 25, 2010.  

Service treatment records show that the Veteran injured his right knee while playing basketball in May 1985 and subsequently developed post-traumatic degenerative joint disease.  He underwent right arthroscopic repair of medial meniscus in August 1999 and right knee medial meniscectomy in April 2001.  The Veteran filed a claim for service connection for right knee on February 13, 2002 and by rating decision dated in January 2009 the RO granted service connection for a right knee disorder, assigning a 10 percent disability rating effective February 13, 2002.  The Veteran disagreed with this initial rating and perfected this appeal.  By rating decision dated in May 2011 the RO increased the disability rating for the right knee from 10 percent to 20 percent effective May 25, 2010, the date of a VA examination.   

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson, 12 Vet. App. at 119.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Veteran's right knee disorder is currently rated under 38 C.F.R. § 4.71a, DCs 5010-5260.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.

Traumatic arthritis established by x-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable (0 percent) rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-2004 (2004).

Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

Lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003. VAOPGCPREC 23-97 (1997). 

Relevant Medical Evidence

Evidence relevant to the level of severity of the Veteran's right knee disorder includes VA examination reports dated in December 2008 and May 2010.  During the December 2008 VA examination the Veteran reported that he underwent arthroscopic repair of the right knee in 1999.  He complained of right knee pain at rest.  Examination was positive for stiffness, swelling, heat, instability and giving way, occasional locking, fatigability, and lock of knee endurance.  Examination was negative for redness.  The Veteran reported that he could walk up to two miles without any devices but that he had problems with steps.  He was able to go up and down one to two flights of stairs, but more slowly and putting less weight on the right leg.  The Veteran claimed that when he moved his knee around, the pain was up to a level of 4 out of 10 and during flare-ups, which occurred about one to two weeks depending on activity, the pain was a 7 out of 10.  He had tried physical therapy, ice, heat, and Motrin with some success, but the pain had been getting worse since his surgery in 1999.  It improved initially but, since 2001, it had been getting worse.  The pain initially got worse, then he had surgery in 1999, it improved and then it returned after 2001.  The Veteran reported that he experienced flare-ups and exacerbations with increased walking, increased going down stairs.  He did not use a crutch but did use a knee sleeve.  He did use a single axis cane during the flare-ups and had surgery as indicated in 1999.  He denied dislocation or recurrent subluxation.  There was no inflammatory arthritis and no incapacitating pain in the last 12 months.

At the time of the examination the Veteran was employed as a teacher.  He worked on computers and said this affected him with his job because has to walk a lot, going down stairs and drive and that is when he gets more right knee pain.  He indicated that he was right side dominant and there was no prosthetic device.  The Veteran was reportedly independent in his activities of daily living/ambulation with no assistive device.  He had pain with prolonged walking and doing stairs.

Upon physical examination of the right knee the examiner noted small, superficial healed scars in three spots around the patella that were too small to measure.  There was medial and lateral joint line tenderness on palpation.  There was no swelling, no heat, and no redness.  Using genio meter, range of motion was -5 to 9 degrees with pain at the end of range.  There was negative medial and lateral instability.  Muscle strength was 4+/5 on the right and 5/5 on the left.  Deep tendon reflexes were normal and sensory was also normal.  

With regard to DeLuca criteria, the examiner wrote that the Veteran had decreased range of motion by 5 degrees with repetitive range of motion.  There was fatigue, weakness, lack of endurance, and incoordination.  However, there was no incapacitating pain for the past 12 months.

X-ray examination revealed severe tricompartmental osteoarthritis as well as probable suprapatellar joint effusion.  The diagnosis was chronic right knee pain, severe tricompartmental osteoarthritis and right arthroscopic repair of medial meniscus in August 1999.  The examiner opined that, upon review of the claims file, the chronic pain syndrome of the right knee was at least as likely as not related to the Veteran's in-service right knee injury.      

During the May 2010 VA examination the Veteran reported that he continued to work as a teacher.  He complained of constant pain of varying severity presenting rating his pain as 5/10.  At the end of the day, the Veteran stated his pain in the right knee could go to 10/10 for which he takes Aleve twice a day with some relief.  If the pain is severe, he will take an additional Tylenol Extra Strength.  He complained of stiffness, locking, and buckling, especially going up stairs.  The Veteran denied any history of dislocation.  He complained of swelling of his right knee and parapatellar tenderness, tenderness over the joint line.  

As to treatment, the Veteran was under active care by Dr. S., a private orthopedist.  With regard to flare-ups the Veteran reportedly had flare-ups with extended standing especially at the end of the day.  With regard to assistive devices, the veteran used a knee support, however, he was not using it at the time of the examination.  The Veteran stated that he also uses a cane when he walks a lot but was also not using a cane at the time of the examination.  The Veteran reported that he wore orthotics in his shoes.

As to hospitalizations and surgeries or injury, the Veteran reported right knee injuries during military service and during a motor vehicle accident in August 1999.  As to surgeries, the Veteran reportedly underwent two arthroscopic procedures to his right knee.  He was status-post medial meniscectomy in August 1999 and arthroscopic partial medial and lateral meniscectomy including removal of loose body and notchplasty.  Operative reports were reportedly included in the Veteran's service treatment records.  The last surgery was performed by Dr. S. in 2001.  

As to incapacitating episodes, the Veteran denied any incapacitating episodes over the past year and denied a history of neoplasm.  As to ambulation, the veteran had increased pain on extended walking, working in his garden for which he takes Aleve and wears a knee support.  

As to the effects of the condition on the Veteran's usual occupation and daily activities, the Veteran reiterated that he was employed as a public school teacher.  He complained of pain increased at the end of the day, which he rates as 10/10.  He complained of increased pain with extended walking, difficult to work in his garden due to pain in his right knee.  The Veteran stated that he lost 5 days of work related to his right knee over the past year.  He reported difficulty participating in any sports other than swimming and bicycle riding.  The Veteran stated that he was able to drive and shop and was independent with activities of daily living.   

Upon physical examination the Veteran was ambulating without any braces, canes, or crutches.  He had orthotics in his shoes and his gait was slow.  He walked stiff legged with the right lower extremity and was able to sit, stand, and transfer.  There was tenderness over the joint line and along the parapatellar region.  Also, there was a positive patellofemoral grind, and positive patellofemoral crepitus.  There was a mild suprapatellar effusion.  Anterior drawer and Lachman tests were negative.  No gross instability was noted on varus and valgus stress or on anterior drawer.  Range of motion of the right knee was measured with a goniometer and the Veteran lacked 15 degrees of extension.  On attempted request for the Veteran to further extend his knee the Veteran stated it was too painful.  Flexion was to 85 degrees with pain during the entire flexion of the knee beginning at 15 to 20 degrees.  Following three repetitions of flexion and extension of the right knee to meet the DeLuca criteria, range of motion was stated as painful.  The Veteran continued to lack 15 degrees of extension and was unable to extend the knee.  The Veteran stated during the examination that "I can try to achieve additional extension" but the examiner noted that this was not done for fear of causing the Veteran increased discomfort.  Flexion was to 80 degrees after repetitive range of motion with pain at 40 degrees.  Lack of endurance was noted but there was no fatigability and no gross incoordination.

Girth of the thighs measured two inches above the patella, 20 1/2 inches on the right as compared with 21 inches on the left.  Girth of the calves measured at the widest circumference 17 1/2 inches as compared to 18 inches on the left.  Neurovascular was grossly intact.  Some peripheral edema was noted in both lower extremities.  Motor strength of the lower extremities was 5/5 bilaterally.  

X-ray examination of the knees revealed advanced tricompartment degenerative joint disease including advanced patellofemoral arthrosis.  The examiner also noted a December 2001 private magnetic resonance imaging (MRI) scan which showed the following:  "1.  Possible partial thickness horizontal tear through the posterior horn of the medial meniscus of the right knee.  2.  Abnormal shape of the anterior horn and body of the lateral meniscus possibly representing the site of the prior surgery.  3.  Small sized right knee joint effusion.  4.  Degenerative marginal osteophyte formation present at the patellofemoral joint space of the right knee."  In the body of the report was mentioned, "There is a minimal degree of lateral subluxation of the tibia with respect to the orientation of the right femur.  This appears to represent approximately 4 to 5 mm (millimeters) of subluxation."  

The diagnosis was advanced tricompartment degenerative joint disease of the right knee.  The examiner also responded to an opinion posed by the RO, "Does the Veteran suffer from subluxation of the right knee and if so, to what degree mild, moderate, or severe?"  The examiner wrote that on clinical examination the Veteran did not appear to have subluxation or any gross instability of the right knee.  MRI report dated in December 2007 reported "there is a minimal degree of lateral subluxation of the tibia with resect to the orientation of the right femur.  This appears to represent approximately 4 to 5 mm of subluxation."  This was, apparently, discussed in detail by Dr. I.H., the orthopedic attending.  The VA examiner noted that the Veteran had advanced tricompartment degenerative joint disease of the right knee.  No gross subluxation was noted on physical examination.  Thus, the VA examiner opined that it was less likely than not that the reported subluxation was clinically relevant in the Veteran's advanced degenerative joint disease of the right knee.  It was less likely than not that the reported minimal degree of lateral subluxation of the tibia with respect to the orientation of the right femur was relevant to the Veteran's clinical presentation.  

Also of record is a July 1999 private MRI of the right knee which shows a tear of the posterior horn of the medial meniscus.  

Analysis

There are two periods of time at issue here: prior to May 25, 2010 during which the RO has assigned a 10 percent disability rating; and from May 25, 2010 to the present during which the RO assigned a 20 percent disability rating.  The Board will consider the proper evaluation to be assigned for both time periods, pursuant to the Court's holding in Fenderson.

Given the evidence of record, the Board finds that a disability rating of 20 percent, and no higher, is warranted for the full pendency of the claim.  Notably, the December 2008 VA examination report indicated that the Veteran's range of motion was -5 to 9 degrees.  However, given that the average normal range of motion of the knee is 0 to 140 degrees it is unclear what the reported motion of  -5 to 9 degrees really means.  It would seem to be impossible to have extension to -5 degrees and, given the subsequent flexion of 85 degrees during the May 2010 VA examination it is highly unlikely that the Veteran had only 9 degrees of flexion in December 2008.  As above, during the May 2010 VA examination the Veteran lacked 15 degrees of extension and had flexion to 85 degrees (80 degrees after repetitive motion with pain noted at 40 degrees).  The flexion to 80 degrees does not constitute a compensable disability rating under DC 5260.  Also, the loss of 15 degrees of extension does not warrant a higher rating under DC 5261.  Thus, as it appears that the December 2008 VA examination report did not accurately report the Veteran's range of motion of the right knee, a rating of 20 percent, and no higher, for the right knee is warranted for the entire time period on appeal.  

The Board is fully aware of the report of pain beginning at 40 degrees during the May 2010 VA examination.  Normally, flexion to 40 degrees would warrant a separate 10 percent disability rating for loss of flexion under DC 5260 , however, the presence of pain is contemplated in 38 C.F.R. § 4.59.  What is of equal importance is the remaining functional use.  See Deluca.  Here, despite the pain, the Veteran retains significant function of the right knee and flexion has always been at least 80 degrees.  Clearly, he is not functionally limited to 45 degrees or less.

The Board also accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  The Board finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 20 percent rating is warranted and no more.

The Board has also considered his statements that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disability according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's right knee disorder has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence of record reflects that the Veteran's symptomatology for the right knee disorder warrants no more than a 20 percent disability rating.  The Board finds that no higher rating can be assigned pursuant to any other potentially applicable diagnostic code.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Extraschedular Consideration

A review of the claims file reveals that the Veteran is employed full time as a teacher.  The competent medical evidence of record shows that his right knee disorder is primarily manifested by pain and some limitation of motion.  The applicable diagnostic code used to rate the Veteran's disabilities provides for ratings based on limitation of motion.  See DCs 5260 and 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202; but see also Johnston v. Brown, 10 Vet. App. 80 (1997).  The effects of the Veteran's disorder have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

Nevertheless, the record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim such that the notice error did not affect the essential fairness of the adjudication now on appeal.  The appellant was notified that his claim was awarded with an effective date of February 13, 2002, the date of his claim, and a 10 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  

Furthermore, Substantially compliant notice was sent in April 2009 correspondence and the claim was readjudicated in a July 2009 statement of the case and January 2010, May 2011, and June 2011 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.
Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  

Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board although he declined to do so.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Notably, while the Veteran reported during the May 2010 VA examination that he was being treated privately for his right knee disorder by Dr. S., the RO wrote to the Veteran in August 2010 asking him to provide authorization for them to obtain and consider records from Dr. S.  However, the Veteran failed to respond to this request.  The duty to assist is not a one-way street. Woods v. Gober, 14 Vet. App. 214, 224 (2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) (veteran cannot passively wait for help from VA). VA has done all that can be done in obtaining evidence for this claim.  Thus VA is not required to provide any more assistance to him with regard to these private records, as the Veteran has not provided an authorization form to obtain these records. 38 U.S.C.A. § 5102(a).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

An initial disability rating greater of 20 percent, and no higher, for a right knee disorder is granted for the full pendency of the claim.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).

With regard to the claim for service connection for a sinus disorder, the Veteran's service treatment records show treatment for sinus drip in April 1985.  The Veteran's July 1985 separation examination as well as subsequent Reserve examinations dated in August 1986, June 1989, August 1990, March 1995, and December 2001 show normal sinuses and in reports of medical history dated in July 1985, August 1986, June 1989, August 1990, March 1995, and December 2001 the Veteran specifically denied "sinusitis."  There are very few post-service treatment records available and none of these records show a diagnosis or treatment of a sinus disorder, however, in a February 2009 statement the Veteran reported that beginning during his active military service and continuing since service he has suffered from sinus infections, post nasal drip, sore throats, throat infections, chronic coughs, and chronic runny nose.  The Veteran has not yet been afforded a VA examination with regard to this issue.  On remand, an examination should be provided to determine whether the Veteran currently has a sinus disorder and, if so, whether it is related to his active military service.  

With regard to the claim for service connection for an anal fissure and hemorrhoids, the Veteran's service treatment records show complaints of rectal bleeding with an impression of hemorrhoids as early as February 1985.  The Veteran subsequently had surgery for his chronic posterior anal fissure, lateral internal sphincterotomy, in July 1985.  The Veteran's July 1985 separation examination as well as subsequent Reserve examinations dated in August 1986, June 1989, August 1990, March 1995, and December 2001 show normal "anus and rectum (hemorrhoids, fistulae, prostate if indicated)" and in reports of medical history dated in July 1985, August 1986, June 1989, August 1990, March 1995, and December 2001 the Veteran specifically denied "piles or rectal disease" and "rectal disease, hemorrhoids, or blood from the rectum."  There are very few post-service treatment records available and none of these records show a diagnosis or treatment of a sinus disorder, however, in a February 2009 statement the Veteran reported that beginning during his active military service and continuing since service he has suffered from rectal bleeding and is required to use stool softener, pain medication, and rectal ointment.  The Veteran has not yet been afforded a VA examination with regard to this issue.  On remand, an examination should be provided to determine whether the Veteran currently has an anal fissure or hemorrhoids and, if so, whether they are related to his active military service.  

Finally, with regard to the claim for an increased rating for right ear hearing loss, as noted above, in January 2011 correspondence the Veteran raised the issue of entitlement to service connection for left ear hearing loss.  The referred claim of entitlement to service connection for left ear hearing loss issue is inextricably intertwined with the Veteran's pending appeal for an initial compensable disability rating for right ear hearing loss; therefore, it must be remanded until the RO adjudicates the left ear hearing loss claim. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Also, in the April 2012 Informal Hearing Presentation the Veteran's representative noted that the Veteran was last afforded a VA examination for his right ear hearing loss in December 2008.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the allegations of an increase in severity since the last examination along with the need to adjudicate a claim of entitlement to service connection for left ear hearing loss, the Veteran should be afforded another VA examination for his hearing loss.   

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine the nature and etiology of any sinus disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current sinus disorders.  For each disorder identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including his treatment for sinus drip therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner should specifically address the service treatment records showing treatment for sinus drip in April 1985 as well as the July 1985 separation examination and post-service Reserve examinations dated in August 1986, June 1989, August 1990, March 1995, and December 2001 showing normal sinuses.  He or she should also discuss the Veteran's reported history of sinus problems beginning in service and continuing to the present. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any anal fissure or hemorrhoids that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current disorders including anal fissure or hemorrhoids.  For each disorder identified, the examiner should state whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service, including his July 1985 surgery for an anal fissure in service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner should specifically address the Veteran's service treatment records showing complaints of rectal bleeding with an impression of hemorrhoids as early as February 1985 and subsequent surgery for his chronic posterior anal fissure in July 1985 as well as the July 1985 separation examination and post-service Reserve examinations dated in August 1986, June 1989, August 1990, March 1995, and December 2001 showing a normal "anus and rectum (hemorrhoids, fistulae, prostate if indicated)" and denying "piles or rectal disease" and "rectal disease, hemorrhoids, or blood from the rectum."  He or she should also discuss the Veteran's reported history of an anal fissure/hemorrhoids beginning in service and continuing to the present. 
  
A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be made without resort to speculation the examiner should so state and also explain why such an opinion cannot be made.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The Veteran should be afforded a VA audiological examination to identify the current level of impairment resulting from his service-connected right ear hearing loss and also to help in adjudicating the referred claim of entitlement to service connection for left ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

4.  The RO/AMC should then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed.  If further action is required, it should be undertaken prior to further adjudication.

5.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


